DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been fully considered, but are not persuasive.
Applicant argues Ullah and Dureau do not teach "causing, based on a subject matter associated with the activity on the user device and a subject matter associated with the at least the first portion of the content asset, and via the primary display device, output of a supplemental content asset, wherein the output of the supplemental content asset is associated with output of at least a second portion of the content asset".  Specifically, Applicant argues Dureau does not teach the "output of the supplemental content asset" is "associated with output of at least a second portion of the content asset".
The examiner respectfully disagrees.  Ullah teaches tracking and analyzing a user’s internet browsing activities, such as interacting with web sites, on a mobile device 202 (par. 9 and 93-94, Fig. 3, see also par. 144, Fig. 25).  The information may be analyzed to determine user interests to facilitate the servers 210 determining an appropriate advertisement 218 to present on the television 208 that the user of the mobile handset 202 may be viewing (par. 94, Fig. 3, see also par. 129, 134, and Fig. 20).  While watching television the user may engage an internet-connected device, such as the mobile device 202, to view a website containing a particular product and based on this activity the system determines the user is interested in the product and delivers a targeted advertisement on the television immediately (par. 144, Fig. 25).  In other words, a user is watching a first portion of content on a television, then while still watching the content (a second portion of the content) the user engages with a web site on their mobile device and based on this activity a targeted advertisement is shown on the television.  Therefore, Ullah teaches the limitation "output of the supplemental content asset" is "associated with output of at least a second portion of the content asset".
Further, Dureau teaches matching metadata of the television program to the advertisement and based on this outputting a selected portable program module, such as an advertisement.  The metadata including subject matter, such as actors and actresses shown, programming genre, closed captioning text, program name, or other subject matter such as the show features barbeque cooking.  The advertisement being selected based on the metadata and further based on other criteria, such as popularity, ranking, or preferences of the user (par. 7, 32, 42, 46, and 74-77, Fig. 1 and 4).  Dureau further teaches outputting (410) the selected portable program module (the advertisement) to a display device, such as television 204, for presentation to the user concurrently with the presentation of the television programming (par. 77, Fig. 2 and 4).  In other words, similarly to Ullah, the user is watching a first portion of television programming, then while still watching the content (a second portion of the content) metadata is detected and based on the metadata and other criteria an advertisement is displayed on the television.  Therefore, Dureau also teaches the limitation "output of the supplemental content asset" is "associated with output of at least a second portion of the content asset".  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 15-16, 18, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah (US 2009/0298514 A1) in view of Dureau (US 2011/0289525 A1).
Regarding claim 1, Ullah teaches: A method comprising: 
causing, via a primary display device, output of at least a first portion of a content asset [Delivering content to a television 208, which is viewed on the television screen (par. 8-9, Fig. 2)]
determining activity on a user device [tracking and analyzing a user’s internet browsing activities, such as interacting with web sites, on a mobile device 202 and sending the historical information 302 to the server 210 (par. 9 and 93-94, Fig. 3, see also par. 144, Fig. 25)] and
causing, based on a subject matter associated with the activity on the user device, and via the primary display device, output of a supplemental content asset, wherein the output of the supplemental content asset is associated with output of at least a second portion of the content asset [The information may be analyzed to determine user interests to facilitate the servers 210 determining an appropriate advertisement 218 to present on the television 208 that the user of the mobile handset 202 may be viewing (par. 94, Fig. 3, see also par. 129, 134, and Fig. 20).  While watching television the user may engage an internet-connected device, such as the mobile device 202, to view a website containing a particular product and based on this activity the system determines the user is interested in the product and delivers a targeted advertisement on the television immediately (par. 144, Fig. 25)]. 
Ullah does not explicitly disclose: the causing the output of the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset.
Dureau teaches: the causing the output of the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset [outputting a selected portable program module, such as an advertisement, based on matching metadata of the television program to the advertisement.  The metadata including subject matter, such as actors and actresses shown, programming genre, closed captioning text, program name, or other subject matter such as the show features barbeque cooking.  The advertisement being selected based on the metadata and further based on other criteria, such as popularity, ranking, or preferences of the user.  Outputting (410) the selected portable program module (the advertisement) to a display device, such as television 204, for presentation to the user concurrently with the presentation of the television programming (par. 7, 32, 42, 46, and 74-77, Fig. 1-2 and 4)]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah and Dureau before the effective filing date of the claimed invention to modify the method of Ullah by incorporating the causing the output of the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset, such as by combining the criteria disclosed by Ullah for selecting an advertisement with the criteria disclosed by Dureau for selecting an advertisement and when more than one advertisement is available matching the criteria selecting based on a popularity, ranking, or user preference as disclosed by Dureau.  The motivation for doing so would have been to provide a user with functionality related to the television content the user is currently viewing, such as targeted advertising (Dureau – par. 21).  Therefore, it would have been obvious to combine the teachings of Ullah and Dureau to obtain the invention as specified in the instant claim.
Regarding claim 2, Ullah and Dureau teach the method of claim 1; Ullah further teaches: the supplemental content asset is contextually associated with the activity on the user device [(par. 94, 130, 134, and 144)].
Regarding claim 4, Ullah and Dureau teach the method of claim 1; Ullah further teaches: the activity on the user device occurs at a first time and the output of the supplemental content asset is caused within a first period of time of the first time [an advertisement could be delivered on the television in immediate response to his Internet usage activity (par. 144, Fig. 25)].
Regarding claim 6, Ullah and Dureau teach the method of claim 1; Ullah further teaches: the primary display device and the user device are associated with a premises network [wireless network, such as WiFi (par. 104, Fig. 7).  Premises (Fig. 35)].
Regarding claim 7, Ullah and Dureau teach the method of claim 1; Ullah further teaches: the activity on the user device is determined by an application executing on the user device [Recent historical information 302 from the mobile handset 202 web browser or other user interface software (par. 93, Fig. 3)].
Regarding claim 15, Ullah teaches: A method comprising: 
causing, via a primary display device, output of at least a first portion of a content asset [Delivering content to a television 208, which is viewed on the television screen (par. 8-9, Fig. 2)]    
determining activity on a user device [tracking and analyzing a user’s internet browsing activities, such as interacting with web sites, on a mobile device 202 and sending the historical information 302 to the server 210 (par. 9 and 93-94, Fig. 3, see also par. 144, Fig. 25)]
determining, based on a subject matter associated with the activity on the user device, a supplemental content asset from a plurality of supplemental content assets [The information may be analyzed for interests to facilitate the servers 210 determining an appropriate advertisement 218 to present on the television 208 that the user of the mobile handset 202 may be viewing (par. 94, Fig. 3).  Determining which advertisement to display based on the website being viewed by the user (par. 144, Fig. 25, see also par. 130 and 134)] and
causing, based on the activity on the user device and via the primary display device, output of the determined supplemental content asset, wherein the output of the supplemental content asset is associated with output of at least a second portion of the content asset [While watching television the user may engage an internet-connected device, such as the mobile device 202, to view a website containing a particular product and based on this activity the system determines the user is interested in the product and delivers a targeted advertisement on the television immediately (par. 144, Fig. 3 and 25, see also par. 129, 134 and Fig. 20)]. 
Ullah does not explicitly disclose: the determining the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset.
Dureau teaches: the determining the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset [selecting a portable program module, such as an advertisement, based on matching metadata of the television program to the advertisement.  The metadata including subject matter, such as actors and actresses shown, programming genre, closed captioning text, program name, or other subject matter such as the show features barbeque cooking.  The advertisement being selected based on the metadata and further based on other criteria, such as popularity, ranking, or preferences of the user.  Outputting (410) the selected portable program module (the advertisement) to a display device, such as television 204, for presentation to the user concurrently with the presentation of the television programming (par. 7, 32, 42, 46, and 74-77, Fig. 1-2 and 4)]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah and Dureau before the effective filing date of the claimed invention to modify the method of Ullah by incorporating the determining the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset, such as by combining the criteria disclosed by Ullah for selecting an advertisement with the criteria disclosed by Dureau for selecting an advertisement and when more than one advertisement is available matching the criteria selecting based on a popularity, ranking, or user preference as disclosed by Dureau.  The motivation for doing so would have been to provide a user with functionality related to the television content the user is currently viewing, such as targeted advertising (Dureau – par. 21).  Therefore, it would have been obvious to combine the teachings of Ullah and Dureau to obtain the invention as specified in the instant claim.
Regarding claim 16, Ullah and Dureau teach the method of claim 15; Ullah further teaches: the determining the supplemental content asset comprises comparing the subject matter associated with the activity with a subject matter associated with each of the plurality of supplemental content assets [a viewer with a usage profile that indicates the user has an interest in golf may be presented with golf product promotions (par. 93-94 and 130)].
Regarding claim 18, Ullah and Dureau teach the method of claim 15; Ullah further teaches: the activity on the user device occurs at a first time and the output of the modified second portion of the content asset is caused within a first period of time of the first time [an advertisement could be delivered on the television in immediate response to his Internet usage activity (par. 144, Fig. 25)].
Regarding claim 25, Ullah and Dureau teach the method of claim 1; Dureau further teaches: a subject matter associated with the supplemental content asset is associated with the subject matter associated with the at least the first portion of the content asset [matching metadata of the television program to the advertisement.  The metadata including subject matter, such as actors and actresses shown, programming genre, closed captioning text, program name, or other subject matter such as the show features barbeque cooking (par. 7, 32, 42, 46, and 74-75, Fig. 1 and 4)].
Regarding claim 27, claim 27 is rejected for the same reasons given in the above rejection of claim 25.
Claims 8-10, 12-14, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah (US 2009/0298514 A1) in view of Dureau (US 2011/0289525 A1) and further in view of McCoy et al. (US 2014/0115625 A1).
Regarding claim 8, Ullah teaches: A method comprising: 
causing, via a primary display device, output of at least a portion of a content asset [Delivering content to a television 208, which is viewed on the television screen (par. 8-9, Fig. 2)]  
determining first activity on a user device associated with a first type of application [tracking user activities, such as interacting with web sites, on a mobile device 202 and sending the historical information 302 to the server 210 (par. 9 and 93-94, Fig. 3)] 
determining a change from the first activity to second activity on the user device [The user may engage the mobile handset 202 at various times, such as 2510 and 2512, to perform activities such as viewing websites and the user profile on the server is updated after each internet engagement (par. 93-94 and 143-145, Fig. 3 and 25)] 
determining, based on a subject matter associated with at least one of the first activity or the second activity, a supplemental content asset [The information may be analyzed for interests to facilitate the servers 210 determining an appropriate advertisement 218 to present on the television 208 that the user of the mobile handset 202 may be viewing (par. 94, Fig. 3).  Determining which advertisement to display based on the website being viewed by the user (par. 144, Fig. 25, see also par. 130 and 134)] 
determining, based on the change from the first activity to the second activity, a time in the content asset to insert the supplemental content asset [while a user is watching content on a television, if the user also demonstrates interest in a particular product on a website, prior to or simultaneously with watching content on a television, an advertisement could be delivered on the television in immediate response to his Internet usage activity (par. 144, Fig. 25)] and 
causing, via the primary display device, output of the supplemental content asset [the advertisement is delivered on the television (par. 144, Fig. 3 and 25)]. 
Ullah does not explicitly disclose: the second activity on the user device is associated with a second type of application; the determining the supplemental content asset is additionally based on a subject matter associated with the at least the portion of the content asset; and the output of the supplemental content asset interrupts the output of the content asset at the determined time in the content asset.
Dureau teaches: the second activity on the user device is associated with a second type of application [other applications, such as chatting or game applications (par. 3)]
the determining the supplemental content asset is additionally based on a subject matter associated with the at least the portion of the content asset [selecting a portable program module, such as an advertisement, based on matching metadata of the television program to the advertisement.  The metadata including subject matter, such as actors and actresses shown, programming genre, closed captioning text, program name, or other subject matter such as the show features barbeque cooking.  The advertisement being selected based on the metadata and further based on other criteria, such as popularity, ranking, or preferences of the user (par. 7, 32, 42, 46, and 74-77, Fig. 1 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah and Dureau before the effective filing date of the claimed invention to modify the method of Ullah by incorporating the second activity on the user device is associated with a second type of application and the determining the supplemental content asset is additionally based on a subject matter associated with the at least the first portion of the content asset, such as by combining the criteria disclosed by Ullah for selecting an advertisement with the criteria disclosed by Dureau for selecting an advertisement and when more than one advertisement is available matching the criteria selecting based on a popularity, ranking, or user preference as disclosed by Dureau.  The motivation for doing so would have been to provide a user with functionality related to the television content the user is currently viewing, such as targeted advertising (Dureau – par. 21).  Therefore, it would have been obvious to combine the teachings of Ullah and Dureau in obtaining the invention as specified in the instant claim.
Dureau does not explicitly disclose: the output of the supplemental content asset interrupts the output of the content asset at the determined time in the content asset.
McCoy teaches: the output of the supplemental content asset interrupts the output of the content asset at the determined time in the content asset [select an advertisement for insertion at a particular time in the media stream, where the point where the advertisement is inserted interrupts the playback of the media stream (par. 77 and 79, Fig. 3 and 4, see also par. 42)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah, Dureau, and McCoy before the effective filing date of the claimed invention to modify the method of Ullah and Dureau by incorporating the output of the advertisement interrupts the output of the content asset at the determined time in the content asset as disclosed by McCoy.  The motivation for doing so would have been to avoid interrupting the playback of the content in the middle of a scene and instead wait till the end of the scene to insert the advertisement (McCoy – par. 42 and 79).  Therefore, it would have been obvious to combine the teachings of Ullah and Dureau with McCoy to obtain the invention as specified in the instant claim.
Regarding claim 9, Ullah, Dureau, and McCoy teach the method of claim 8; Dureau further teaches: the first type of application is associated with a first degree of attention and the second type of application is associated with a second degree of attention [multi-tasking while watching television, such as surf the web, chat with friends, or playing a game draws viewers away from television (par. 3)].
Regarding claim 10, Ullah, Dureau, and McCoy teach the method of claim 8; Dureau further teaches: at least one of the first type of application or the second type of application comprises as least one of a word processing application, a social media application, a web browser, an email client, a video game, or a shopping application [game (par. 3), social networking (par. 4), web browser (par. 51)].
Regarding claim 12, Ullah, Dureau, and McCoy teach the method of claim 8; Dureau further teaches: the change from the first activity to the second activity comprises a change from a first internal state of an application executing on the user device to a second internal state of the application [surfing the web, chatting with friends, or playing a game comprise changes in internal states of applications (par. 3)].
Regarding claim 13, Ullah, Dureau, and McCoy teach the method of claim 8; Ullah further teaches: the change from the first activity to the second activity comprises a change from a first subject matter associated with the first activity to a second subject matter associated with the second activity [First subject matter may be golf and second subject matter may be basketball (par. 130)].
Regarding claim 14, Ullah, Dureau, and McCoy teach the method of claim 8; McCoy further teaches: the change of the first activity to the second activity occurs at a second time, and the output of the supplemental content asset interrupting the output of the content asset occurs within a period of time of the second time [Insert the advertisement interrupting the media within 30 sec (par. 79, Fig. 3 and 4)].
Regarding claim 17, Ullah and Dureau teach the method of claim 15; Ullah and Dureau do not explicitly disclose: the determining the supplemental content asset comprises comparing a priority factor associated with each supplemental content asset of the plurality of supplemental content assets with the priority factor associated with each of the other supplemental content assets of the plurality of supplemental content assets.
McCoy teaches: the determining the supplemental content asset comprises comparing a priority factor associated with each supplemental content asset of the plurality of supplemental content assets with the priority factor associated with each of the other supplemental content assets of the plurality of supplemental content assets [priority of advertisement positions (par. 51-52, Fig. 3 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah, Dureau, and McCoy before the effective filing date of the claimed invention to modify the method of Ullah and Dureau by incorporating determining the supplemental content asset comprises comparing a priority factor associated with each supplemental content asset of the plurality of supplemental content assets with the priority factor associated with each of the other supplemental content assets of the plurality of supplemental content assets as disclosed by McCoy.  The motivation for doing so would have been to allow a content provider to define advertisement priority (McCoy – par. 51).  Therefore, it would have been obvious to combine the teachings of Ullah, Dureau, and McCoy to obtain the invention as specified in the instant claim.
Regarding claim 26, Ullah, Dureau, and McCoy teach the method of claim 8; Dureau further teaches: a subject matter associated with the supplemental content asset is associated with the subject matter associated with the at least the portion of the content asset [matching metadata of the television program to the advertisement.  The metadata including subject matter, such as actors and actresses shown, programming genre, closed captioning text, program name, or other subject matter such as the show features barbeque cooking (par. 7, 32, 42, 46, and 74-75, Fig. 1 and 4)].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ullah (US 2009/0298514 A1) in view of Dureau (US 2011/0289525 A1), further in view of McCoy et al. (US 2014/0115625 A1), and further in view of Collins et al. (US 2016/0037213 A1).
Regarding claim 11, Ullah, Dureau, and McCoy teach the method of claim 8; Ullah, Dureau, and McCoy do not explicitly disclose: the change from the first activity to the second activity comprises a change from a first frequency of user inputs associated with the first activity to a second frequency of user inputs associated with the second activity.
Collins teaches: the change from the first activity to the second activity comprises a change from a first frequency of user inputs associated with the first activity to a second frequency of user inputs associated with the second activity [measure the frequency and/or types of physical interactions that the user has with the user device and determine an increase in the frequency of user taps on a touchscreen of the user device (par. 28-29, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah, Dureau, McCoy, and Collins before the effective filing date of the claimed invention to modify the method of Ullah, Dureau, and McCoy by incorporating the change from the first activity to the second activity comprises a change from a first frequency of user inputs associated with the first activity to a second frequency of user inputs associated with the second activity as disclosed by Collins.  The motivation for doing so would have been to determine a level of user engagement with the content (Collins – par. 30).  Therefore, it would have been obvious to combine the teachings of Ullah, Dureau, and McCoy with Collins to obtain the invention as specified in the instant claim.
Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah (US 2009/0298514 A1) in view of Dureau (US 2011/0289525 A1) and further in view of Collins et al. (US 2016/0037213 A1).
Regarding claim 20, Ullah and Dureau teach the method of claim 15; Ullah and Dureau do not explicitly disclose: determining a frequency of user inputs to the user device associated with the activity on the user device; wherein the causing output of the supplemental content asset is further based on the frequency of the user inputs.
Collins teaches: determining a frequency of user inputs to the user device associated with the activity on the user device [measure the frequency and/or types of physical interactions that the user has with the user device (par. 28-29)].
The combination of Ullah and Collins teaches: the causing output of the supplemental content asset is further based on the frequency of the user inputs [Collins – determine user interests based on frequency of user inputs (par. 28-29).  Ullah - presenting an advertisement on the television based on user interests determined from the user inputs to the mobile device (par. 93-94 and 144)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ullah, Dureau, and Collins before the effective filing date of the claimed invention to modify the method of Ullah and Dureau by incorporating determining a frequency of user inputs to the user device associated with the activity on the user device as disclosed by Collins and incorporating this into the causing output of the supplemental content asset of Ullah.  The motivation for doing so would have been to determine a level of user engagement with the content (Collins – par. 30).  Therefore, it would have been obvious to combine the teachings of Ullah and Dureau with Collins to obtain the invention as specified in the instant claim.
Regarding claim 23, Ullah, Dureau, and Collins teach the method of claim 20; Collins further teaches: determining a type of the user inputs [The application 116 may measure the frequency and/or types of physical interactions that the user has with the user device 112, such a touchscreen taps and gestures], 
The combination of Ullah and Collins teaches: the causing output of the supplemental content asset is further based on the type of the user inputs [Collins – determine user interests based on frequency and type of user inputs (par. 28-29).  Ullah - presenting an advertisement on the television based on user interests determined from the user inputs to the mobile device (par. 93-94 and 144)].
 Regarding claim 24, claim 24 is rejected for the same reasons given in the above rejection of claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424